Title: From John Adams to Oliver Wolcott, Jr., 12 October 1797
From: Adams, John
To: Wolcott, Oliver, Jr.




Dear Sir
East Chester 20 miles from New York October 12. 1797

Last night I arrived at Col. Smiths, and my Family will probably make this House their home till they can go to Philadelphia with Safety.
Your Reasons against convening Congress at any other Place than Philadelphia, have great Weight: but must all be overruled, if the Plague continues in that City. Perhaps it may not be necessary to remove many of the Books and Papers of the Public offices to New York if Congress should be convened there. They may adjourn to Philadelphia after sitting in New York a month, or less, if they are Satisfied that the Distemper is extinguished. I mean not however to have you understand that I am determined to convene the Legislature at New York. I shall wait for time and your Advice: and will avoid it, if Prudence will permit.
It is become necessary for me, to call upon you for Aid in Pecuniary matters, and I beg the favour of you to send me, two thousand Dollars of my Salary in Post notes, or if you can contrive any better Way to supply me, So much the better.
Your Letters to me, if Addressed to the Care of Charles Adams Esqr Counsellor at Law New York, will Soon come to my hand. Some Care will be necessary about Post notes for they have been Sometimes taken out of the Post office.
Mrs. Wolcott was well at Hartford on Sunday the Child had an ill turn but was better.
It is a great Pleasure to me to be again within an hundred miles of you, and I pray you to write me as often as possible.
your minutes of Communications & Recommendations to Congress at the opening of the Session I wish to have as Soon as possible. Will you be so good as to write to Mr McHenry and Mr Lee for theirs.
With great regard I am / Dear sir your most obedient ervant
John Adams
